DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,069,726 B1 (hereinafter referenced as “Patent-726’) in view of Choi et al. (PG Pub. No. US 2017/0358605 A1). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.

Claim 1 of the instant application recites a method including:

forming a first electrode, a second electrode spaced from the first electrode, a first alignment line connected to the first electrode, and a second alignment line connected to the second electrode on a substrate; 

disposing a plurality of light emitting elements on the substrate, supplying a first voltage to the first alignment line, and supplying a second voltage to the second alignment line; 

removing at least one portion of the first alignment line and the second alignment line; 

forming a first contact electrode electrically connecting a first side of each light emitting element of the plurality of light emitting elements to the first electrode; and 

forming a second contact electrode electrically connecting a second side of each light emitting element to the second electrode.

Claim 1 of patent-726 recites a method including:

 providing a substrate, forming a first electrode, forming a second electrode spaced from the first electrode, forming a first alignment line connected to the first electrode, and forming a second alignment line connected to the second electrode on the substrate,

providing a plurality of light emitting elements on the substrate having the first and second electrodes, and supplying voltages to the first alignment line and the second alignment line,

removing the first alignment line and the second alignment line from the substrate,

forming a first contact electrode electrically connecting one end of each light emitting element to the first electrode, and 

forming a second contact electrode electrically connecting an other end of each light emitting element to the second electrode.

Therefore the limitations of claim 1 are anticipated by claim 1 of patent-726.

The limitations of claim 2 (“the first alignment line comprises a same material as the first electrode”, and “the second alignment line comprises a same material as the second electrode”) are disclosed in claim 1 of patent-726.  

The limitations of claim 3 (“the first electrode, the second alignment line, and the second electrode are located at a same layer”) are disclosed in patent-726 clam 1 (“the first electrode and in a same plane as the first electrode”) and claim 5 (“the first connection line is integrated with the first electrode, and the second connection line is integrated with the second electrode”).

The limitations of claims 4-9 are substantially equivalent to claims 2-7 of patent-726.

The limitations of claim 10 is equivalent to claim 12 of patent-726.

The limitations of claim 12 are disclosed in claims 9-10 of patent-726.

The limitations of claim 13 are equivalent to claim 8 of patent-726.

The limitations of claims 14-15 are disclosed in claim 13 of patent-726, with the exception of “disposing a plurality of light emitting elements on the passivation layer” rather than “providing on the substrate” (emphasis added).

The limitations of claim 17 are disclosed in claims 15-16 of patent-726.

The limitations of claim 18 are equivalent to claim 17 of patent-726.

The limitations of claim 19 are equivalent to claim 19 of patent-726.

The limitations of claim 20 are equivalent to claim 14 of patent-726.

The subject matter of claims 11 and 16 is not disclosed in the claims of patent-726.

The subject matter of claims 2-20 are disclosed in claims 1-19 of patent-726 except as noted above.  The differences are the pixel defining layer recited in claims 11 and 16, and the plurality of light emitting elements on the passivation layer disclosed in claim 14.  These additional features are conventionally known in the field of semiconductor manufacturing.  For example, Choi teaches forming electrode 270 on pixel defining layer 350 (¶ 0127), and forming a plurality of light emitting elements OLD on passivation layer 180 (figs. 5-6).  Accordingly, claims 1-20 are rejected on the grounds of obviousness-type nonstatutory double patenting.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Do et al. (PG Pub. No. US 2017/0141279 A1).
Regarding claim 1, Do teaches a method of manufacturing a display device, the method comprising: 
forming a first electrode (¶ 0081: 110a'), a second electrode (110b') spaced from the first electrode (fig. 2: 110b’ spaced apart from 110a’), a first alignment line (electrode line 110a, see annotated fig. 2 below) connected to the first electrode, and a second alignment line (electrode line 110b, see annotated fig. 2 below) connected to the second electrode on a substrate (110a’ connected to 110a, 110b’ connected to 110b on substrate 100); 
disposing a plurality of light emitting elements (¶ 0095: 20) on the substrate (figs. 9A-9C among others: 20 disposed on 100), supplying a first voltage to the first alignment line, and supplying a second voltage to the second alignment line (¶¶ 0137-0143 & fig. 9B: voltage applied to provide potential difference between 110a' and 110b'); 
removing at least one portion of the first alignment line and the second alignment line (¶ 0072: electrode patterning includes removing portions of 110a and 110b); 
forming a first contact electrode (¶ 0165: 50) electrically connecting a first side of each light emitting element of the plurality of light emitting elements to the first electrode (fig. 14: 50 electrically connects first end of 20 to 110a, corresponding to 110a' of fig. 2); and 
forming a second contact electrode (¶ 0165: 50) electrically connecting a second side of each light emitting element to the second electrode (fig. 14: 50 electrically connects second end of 20 to 110b, corresponding to 110b' of fig. 2).


[AltContent: arrow][AltContent: textbox (Electrodes)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Alignment lines)]
    PNG
    media_image1.png
    269
    389
    media_image1.png
    Greyscale

Regarding claim 2, Do teaches the method of claim 1, wherein the first alignment line comprises a same material as the first electrode, and the second alignment line comprises a same material as the second electrode (¶ 0073 & fig. 1: 110a, 110a', 110b, and 110b' comprise patterned portions of electrode material layer 103).

Regarding claim 3, Do teaches the method of claim 2, wherein the first alignment line, the first electrode, the second alignment line, and the second electrode are located at a same layer (¶ 0071 & fig. 1: 110a, 110a', 110b, and 110b' located in same vertical plane).

Regarding claim 4, Do teaches the method of claim 2, wherein the removing of at least one portion of the first alignment line and the second alignment line is by an etching method (¶ 0077).

Regarding claim 5, Do teaches the method of claim 4, wherein the substrate comprises a display region on which a plurality of pixels are located and a non-display region on at least one side of the display region, and wherein the first electrode and the second electrode are at the display region and the first alignment line and the second alignment line are at the non-display region (¶ 0091 & figs. 2, 22 among others: the LEDs of Do produce a display image. Therefore, portions of 110a' and 110b' contacting LEDs 20 are in a display region, and peripheral portions of 110a and 110b are in a non-display region).

Regarding claim 6, Do teaches the method of claim 3, wherein a first connection line connecting the first alignment line and the first electrode and a second connection line connecting the second alignment line and the second electrode are at the display region of the substrate (fig. 2: conductive line connects 110a to 110a', and second conductive line connects 110b to 110b'). 
[AltContent: textbox (Connection lines)]
[AltContent: ][AltContent: textbox (Non-display region)][AltContent: ][AltContent: textbox (Non-display region)][AltContent: arrow][AltContent: textbox (Display region)][AltContent: oval][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    269
    389
    media_image1.png
    Greyscale


Regarding claim 7, Do teaches the method of claim 4, wherein the first connection line is integrated with the first electrode, and the second connection line is integrated with the second electrode (¶ 0072 & figs. 1-2: first connection line integrally patterned between 110a and 110a', second connection line integrally patterned between 110b and 110b').

Regarding claim 9, Do teaches the method of claim 5, wherein each of the light emitting elements comprises:
•    a first conductive semiconductor layer (¶ 0095: 22) doped with a first conductive dopant (¶ 0098: 22 includes first conductivity-type dopant), a second conductive semiconductor layer (¶ 0095: 24) doped with a second conductive dopant (¶ 0101: 24 includes second conductivity-type dopant); and
•    an active layer (¶ 0099: 23) between the first conductive semiconductor layer and the second conductive semiconductor layer (fig. 5: 23 disposed between 22 and 24).

Regarding claim 12, Do teaches the method of claim 1, comprising first and second voltages supplied to first and second alignment lines wherein the voltage supplied to the first alignment line is a ground voltage (¶¶ 0140-0141 & fig. 9: in at least one embodiment, 0V applied to first electrode 110a/110a’, with a potential difference between the first and second electrodes).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-11, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Do in view of Bibl et al. (PG Pub. No. US 2015/0318328 A1).
Regarding claim 10, Do teaches the method of claim 5, including a plurality of light emitting elements (20) on a substrate (100).  Do further teaches the plurality of light emitting elements are useable for display applications (¶ 0091).
Do does not teach the method further comprising: 
forming at least one transistor for driving the plurality of light emitting elements on the substrate; and 
forming the passivation layer on the transistor.
Bibl teaches a method of forming diode structures (¶ 0068: 400, similar to 20 of Do) on an electrode (¶ 0059 & fig. 6C, 400 arranged on electrode 142, similar to 110a/110b of Do) on a substrate (¶ 0008: 102, similar to 100 of Do), the method comprising:
•    forming at least one transistor for driving the diodes (¶ 0008: driving transistor T2) on the substrate (fig. 3B among others: T2 formed on 102); and
•    forming a passivation layer (¶ 0009: 122) on the transistor (fig. 3B among others: 122 formed on T2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Do with the driving transistor of Bibl, as a means to provide an LED display configured as an active matrix panel (Bibl, ¶ 0005), facilitating the display application of Do.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ303, 306 (1950). See MPEP § 2143.02.

Regarding claim 11, Do in view of Bibl teaches the method of claim 10, wherein: 
a pixel defining layer (Do, ¶ 0129: 104 and/or Bibl, ¶ 0056: 126) is on the passivation layer at the display region of the substrate (Bible, fig. 6c: 126 disposed on 122 in LED display region), and each of the first and second electrodes is on the pixel defining layer (Do, fig. 9A among others: 110a/110b disposed on bottom surface of 104).

Regarding claim 14, Do teaches a method of manufacturing a display device (¶ 0091), the method comprising:
providing a substrate (¶ 0068: 100) comprising a display region on which a plurality of pixels are provided and a non-display region on at least one side of the display region (see annotated fig. 2 above); 
forming first and second electrodes (¶ 0081: 110a’, 110b’) corresponding to the display region (see annotated fig. 2 below), the second electrode being spaced from the first electrode (¶ 0064 & fig. 2: 110a’ and 110b’ spaced apart); 
forming a first alignment line (110a) connected to the first electrode (fig. 2) and forming a second alignment line (110b) connected to the second electrode corresponding to the non-display region (fig. 2: portions of 110a and 110b disposed in display region); 
disposing a plurality of light emitting elements (¶ 0095: 20) on the substrate (fig. 9A), supplying a first voltage to the first alignment line, and supplying a second voltage to the second alignment line (¶ 0140 & fig. 9B: voltages applied to 110a and 110b); 
removing at least one portion of the first alignment line and the second alignment line using an etching method (¶ 0071 & fig. 1: portions of 110a and 110b removed by chemical etching).
forming a first contact electrode (¶ 0165: 50) electrically connecting a first side of each light emitting element of the plurality of light emitting elements and the first electrode (fig. 14: 50 electrically connects first end of 20 to 110a, corresponding to 110a' of fig. 2); and 
forming a second contact electrode (¶ 0165: 50) electrically connecting a second side of each light emitting element and the second electrode (fig. 14: 50 electrically connects second end of 20 to 110b, corresponding to 110b' of fig. 2).
Do does not teach the method further comprising:
forming at least one transistor on the substrate at the display region; 
forming a passivation layer on the substrate; and
forming the first and second electrodes and the first and second alignment lines on the passivation layer.
Bibl teaches a method of forming diode structures (¶ 0068: 400, similar to 20 of Do) on an electrode (¶ 0059 & fig. 6C, 400 arranged on electrode 142, similar to 110a/110b of Do) on a substrate (¶ 0008: 102, similar to 100 of Do), the method comprising:
forming at least one transistor (¶ 0008: driving transistor T2) on the substrate (fig. 3B among others: T2 formed on 102);
forming a passivation layer (¶ 0009: 122) on the transistor (fig. 3B among others: 122 formed on T2); and
forming the electrodes on the passivation layer (¶ 0059 & fig. 6C: electrode 142, similar to 110a/110b of Do).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Do with the transistor of Bibl, as a means to provide an LED display configured as an active matrix panel (Bibl, ¶ 0005), facilitating the display application of Do.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ303, 306 (1950). See MPEP § 2143.02.


[AltContent: textbox (Non-display region)][AltContent: textbox (Electrodes)][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: textbox (Non-display region)][AltContent: ][AltContent: arrow][AltContent: textbox (Display region)][AltContent: textbox (Alignment lines)][AltContent: arrow][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    269
    389
    media_image1.png
    Greyscale


Regarding claim 15, Do in view of Bible teaches the method of claim 14, wherein the first alignment line comprises a same material as the first electrode, and the second alignment line comprises a same material as the second electrode (Do, ¶ 0073 & fig. 1: 110a, 110a', 110b, and 110b' comprise patterned portions of electrode material layer 103).

Regarding claim 16, Do in view of Bible teaches the method of claim 14, further comprising: 
forming a pixel defining layer (Bibl, ¶ 0056: 126) below each of the first and second electrodes, on the passivation layer (Bibl, fig. 6C: 126 disposed below 142 and on passivation layer 122).
 
Regarding claim 17, Do in view of Bible teaches the method of claim 14, wherein: 
the first voltage and the second voltage are different from each other, and the first voltage is a ground voltage (Do, ¶¶ 0140-0141 & fig. 9: in at least one embodiment, 0V applied to first electrode 110a/110a’, with a potential difference between the first and second electrodes).

Regarding claim 18, Do in view of Bible teaches the method of claim 14, further comprising: 
forming a first connection line electrically connecting the first alignment line to the first electrode, and forming a second connection line electrically connecting the second alignment line to the second electrode, on the display region of the substrate (Do, fig. 2: conductive line connects 110a to 110a', and second conductive line connects 110b to 110b').

Regarding claim 20, Do in view of Bible teaches the method of claim 14, comprising first and second electrodes.
Do as applied to claim 14 above is silent to wherein the first electrode comprises an anode electrode, and the second electrode comprises a cathode electrode.
However, Do does teach the LED comprises an n-side electrode (¶ 0098 & fig. 5: 21, connected to n-type layer 22) and a p-side electrode (25, connected to p-type layer 24), and that the ends of the LED are connected to the first and second electrodes (figs. 7, 9C and 11-14).
One of ordinary skill in the art at the time the invention was filed would recognize that an n-side electrode of a diode is a cathode, and a p-side electrode of a diode is an anode. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize the first and second electrodes of Do include a cathode and an anode, since they are connected to ends of a diode structure. Furthermore, configuring the first electrode as a cathode and the second electrode as an anode would be matter of convention, determined by which electrode has a positive bias during the alignment procedure.
Therefore, the invention of Do meets the limitations of "the first electrode comprises an anode electrode" and "the second electrode comprises a cathode electrode", as this is a reasonable interpretation to those ordinarily skilled in the art, consistent with the broadest reasonable interpretation as required by the MPEP § 2111 [R-07.2015], In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ541, 550-51 (CCPA 1969).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Do.
Regarding claim 13, Do teaches the method of claim 12, comprising first and second electrodes.
Do as applied to claim 7 above is silent to wherein the first electrode comprises an anode electrode, and the second electrode comprises a cathode electrode.
However, Do does teach the LED comprises an n-side electrode (¶ 0098 & fig. 5: 21, connected to n-type layer 22) and a p-side electrode (25, connected to p-type layer 24), and that the ends of the LED are connected to the first and second electrodes (figs. 7, 9C and 11-14).
One of ordinary skill in the art at the time the invention was filed would recognize that an n-side electrode of a diode is a cathode, and a p-side electrode of a diode is an anode. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize the first and second electrodes of Do include a cathode and an anode, since they are connected to ends of a diode structure. Furthermore, configuring the first electrode as a cathode and the second electrode as an anode would be matter of convention, determined by which electrode has a positive bias during the alignment procedure.
Therefore, the invention of Do meets the limitations of "the first electrode comprises an anode electrode" and "the second electrode comprises a cathode electrode", as this is a reasonable interpretation to those ordinarily skilled in the art, consistent with the broadest reasonable interpretation as required by the MPEP § 2111 [R-07.2015], In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ541, 550-51 (CCPA 1969).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Do as applied to claim 6 above, and further in view of Mizukoshi et al. (Patent No. US 6,063,640 A).
Regarding claim 8, Do teaches the method of claim 6, comprising a connection line between two adjacent pixels of the plurality of pixels (see annotated fig. 2 above).  Do further teaches that the connection line provides voltage to the first and second electrodes to enable alignment of the light emitting elements (¶¶ 0137-0143 & fig. 9B).
Do does not teach wherein the removing of at least one portion of the first alignment line and the second alignment line comprises removing a part of the first connection line between two adjacent pixels of the plurality of pixels.
Mizukoshi teaches a method of removing temporary electrodes after utilizing the temporary electrodes to supply power to semiconductor elements (col. 7 lines 59-60).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Do to remove the connection lines, as a means to prevent the connection line from adversely affecting the LED terminals from the contact electrodes. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Do in view of Bibl as applied to claim 18 above, and further in view of Mizukoshi.
Regarding claim 19, Do in view of Bibl teaches the method of claim 18, comprising a connection line between two adjacent pixels of the plurality of pixels (see annotated fig. 2 above).  Do further teaches that the connection line provides voltage to the first and second electrodes to enable alignment of the light emitting elements (Do, ¶¶ 0137-0143 & fig. 9B).
Do in view of Bibl does not teach wherein the removing of at least one portion of the first alignment line and the second alignment line comprises removing a part of the first connection line between two adjacent pixels of the plurality of pixels.
Mizukoshi teaches a method of removing temporary electrodes after utilizing the temporary electrodes to supply power to semiconductor elements (col. 7 lines 59-60).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Do in view of Bibl to remove the connection lines, as a means to prevent the connection line from adversely affecting the LED terminals from the contact electrodes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/               Examiner, Art Unit 2894